                                           Case 3:11-cr-00832-SI Document 230 Filed 05/11/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                               Case No. 11-cr-00832-SI-3
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTION FOR
                                   9             v.                                         COMPASSIONATE RELEASE
                                  10     SIMPSON,                                           Re: Dkt. No. 223
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On April 29, 2020, defendant Ella Mae Simpson moved this Court for an order granting her
                                  14   compassionate release from Federal Correctional Institution, Dublin, California. Dkt. Nos. 223,
                                  15   225. On February 5, 2013, this Court sentenced Ms. Simpson to 120 months in custody for her role
                                  16   in a conspiracy to distribute oxycodone. Dkt. No. 223 at 2. On March 16, 2013, Ms. Simpson self-
                                  17   surrendered. Id. She has served 85 months of custody plus approximately 13 months of good time
                                  18   credit, for a total of 98 months, and has a release date set for September 14, 2021. Id.
                                  19          18 U.S.C. § 3582(c) provides that a “court may not modify a term of imprisonment once it
                                  20   has been imposed except . . . upon motion of the Director of the Bureau of Prisons, or upon motion
                                  21   of the defendant.” A defendant may bring a § 3582(c) motion after she has “fully exhausted all
                                  22   administrative rights to appeal a failure of the Bureau of Prisons” to bring the motion on her behalf,
                                  23   or after “the lapse of 30 days from the receipt of such a request by the warden of the defendant’s
                                  24   facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).
                                  25          “[A]fter considering” the sentencing factors from 18 U.S.C. § 3553(a) “to the extent that
                                  26   they are applicable,” a court may grant the motion to reduce the defendant’s sentence in one of two
                                  27   circumstances. First, “if it finds that . . . extraordinary and compelling reasons warrant such a
                                  28   reduction.” Id. § 3582(c)(1)(A)(i). Second, if the defendant is at least 70 years of age, and meets
                                           Case 3:11-cr-00832-SI Document 230 Filed 05/11/20 Page 2 of 3




                                   1   other conditions not applicable here. See Id. § 3582(c)(1)(A)(ii).

                                   2          Ms. Simpson argues extraordinary and compelling reasons warrant compassionate release

                                   3   where she: (1) is 621 years old (Dkt. No. 223 at 22), (2) has served 98 months -- over 80% -- of her

                                   4   120 month sentence (Id.), and (3) has pre-existing conditions including asthma and diabetes (see

                                   5   Dkt. No. 225), making her especially vulnerable to Covid-19 which is sweeping through the Country

                                   6   including prisons.

                                   7          The government opposes Ms. Simpson’s motion on procedural grounds. Dkt. No. 228 at 2.

                                   8   Namely, the government argues before Ms. Simpson may properly petition this Court she must

                                   9   exhaust her administrative remedies with the Bureau of Prisons. Id. at 3-7. Ms. Simpson petitioned

                                  10   the Bureau of Prisons for compassionate release on April 24, 2020 – thus she will not have exhausted

                                  11   her administrative remedies until May 22, 2020. However, in its opposition, the government also

                                  12   admits Bureau of Prison documents reflect Ms. Simpson has “a variety of medical issues [including]
Northern District of California
 United States District Court




                                  13   … pulmonary/respiratory disease.” Id. at 2. Further, the government states that“[w]hile [it] does

                                  14   not believe the Court has jurisdiction at present to grant the motion [for compassionate release],

                                  15   should the Court obtain jurisdiction in the future, the government does not oppose the motion on

                                  16   its merits.” Id. at 12 (emphasis added).

                                  17          Having carefully considered the parties’ papers, the Court hereby GRANTS the motion for

                                  18   compassionate release finding extraordinary and compelling reasons warrant it. Ms. Simpson is at

                                  19   high risk of contracting Covid-19 and is especially vulnerable to the virus due to her age and

                                  20   numerous pre-existing conditions.3 See Dkt. No. 226. Ms. Simpson will not have exhausted her

                                  21   administrative remedies until May 22, 2020. Therefore, the Court stays the implementation of this

                                  22

                                  23
                                              1
                                                The government’s opposition states Bureau of Prison records Ms. Simpson is 63. Dkt.
                                       No. 228 at 2
                                  24          .
                                              2
                                                For ease of reference, all page number citations are to the ECF branded page number in
                                  25   the upper right hand corner of documents.

                                  26
                                              3
                                                The CDC guidance on Covid-19 states that “older adults and people of any age who have
                                       serious underlying medical conditions might be at higher risk of severe illness from Covid-19.” See
                                  27   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.
                                       Based on current data, the CDC states “those at high risk for severe illness from Covid-19 include
                                  28   people of any age with underlying medical conditions, particularly if not controlled well, and
                                       specifically calls out diabetes. Id.
                                                                                       2
                                           Case 3:11-cr-00832-SI Document 230 Filed 05/11/20 Page 3 of 3




                                   1   order until that time.4 Ms. Simpson’s sentence of imprisonment is modified to time served. The

                                   2   remaining portion of her original term of imprisonment shall be served as supervised release with

                                   3   the special condition that Ms. Simpson be subject to home confinement, followed by the term of

                                   4   supervised release imposed in the original sentence.

                                   5

                                   6          IT IS SO ORDERED.

                                   7   Dated: May 11, 2020

                                   8                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                              4
                                  28          In light of this order, BOP has plenty of notice should they find it prudent to quarantine
                                       Ms. Simpson prior to her May 22, 2020 release date.
                                                                                       3
